DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Kim et al. (US PGPub No. 2008/0310230 A1), hereinafter referred to as KIM.

Consider Claim 1,
KIM teaches a method of operating a memory system including a memory device and a controller, the memory device including a plurality of cell strings, each of the plurality of cell strings including a plurality of serially-connected nonvolatile memory cells (KIM, e.g., Fig 2, shows claimed structure.), each of the plurality of serially-connected nonvolatile memory cells being a multi-bit memory cell that is configured to store at least 2-bit data (KIM, e.g., ¶0006, describes the benefits of MLC; ¶0067, and how the disclosed system works with MLC.), the method comprising: 
selecting a first cell string coupled to a first bit line (KIM, e.g., Fig 6;¶0060-0063, selects cell string (e.g., a first cell string) associated with cell to program.); 
performing a precharge operation on at least one string excluding the first cell string among the plurality of strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, describes pre-charging two strings (at least one string excluding the first cell string).); 
programming, sequentially or simultaneously, first and second bits of first 2-bit data into a first memory cell, the first memory cell being included in the first cell string and in a first word line (KIM, e.g., Fig 9A:C0, first data is programmed into C0 which is part of a first cell string (1st SSL) and a first word line (WL0);¶0006, programming MLC cells uses plural voltages to store plural bits (2 or more) in one cell;¶0067, MLC data has been stored in cell.);
selecting a second cell string coupled to the first bit line (KIM, e.g., Fig 6;¶0060-0063, selects cell string (e.g., a second cell string) associated with cell to program.);
performing the precharge operation on at least one string excluding the second cell string among the plurality of cell strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, describes pre-charging two strings (at least one string excluding the second cell string).);
programming, sequentially or simultaneously, first and second bits of second 2-bit data into a second memory cell, the second memory cell being included in the second cell string and in the first word line (KIM, e.g., Fig 9A:C1, second data is programmed into C1 which is part of a second cell string (2nd SSL) and the first word line (WL0);¶0006, programming MLC cells uses plural voltages to store plural bits (2 or more) in one cell;¶0067, MLC data has been stored in cell.);
performing the precharge operation on at least one string excluding the first cell string among the plurality of cell strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, describes pre-charging two strings (at least one string excluding the second cell string).);
programming, sequentially or simultaneously, first and second bits of third 2-bit data into a third memory cell, the third memory cell being included in the first cell string and in a second word line (KIM, e.g., Fig 9A:C2, third data is programmed into C2 which is part of the first cell string (1st SSL) and a second word line (WL1);¶0006, programming MLC cells uses plural voltages to store plural bits (2 or more) in one cell;¶0067, MLC data has been stored in cell.);
providing, to the memory device, addresses by the controller, the addresses including a first address, a second address, a third address, a fourth address, a fifth address and a sixth address (KIM, e.g., Figs 9A-9C, shows receipt at least a first through sixth address; Fig 3, shows interface between memory control and memory device.); 
reading, by the memory device, a first 1-bit data corresponding to the first address and a second 1-bit data corresponding to the second address, the first 1-bit data and the second 1-bit data being stored in the first memory cell among the plurality of serially-connected nonvolatile memory cells of the first cell string among the plurality of cell strings (K:Fig 5; ¶0064-0067, describes reading MLC data (i.e., at least first and second 1-bit data) from a location corresponding to a first and second address (i.e., upper/lower bits); Fig 4, shows a first memory cell (e.g., C0) of a first cell string (e.g., activated by SSL1).); 
reading, by the memory device, a third 1-bit data corresponding to the third address and a fourth 1-bit data corresponding to the fourth address, the third 1-bit data and the fourth 1-bit data being stored in the second memory cell among the plurality of serially-connected nonvolatile memory cells of the second cell string among the plurality of cell strings (K:Fig 5; ¶0064-0067, describes reading MLC data (i.e., at least third and fourth 1-bit data) from a location corresponding to a third and fourth address (i.e., upper/lower bits); Fig 4, shows a second memory cell (e.g., C16) of a second cell string (e.g., activated by SSL2).), the first cell string and the second cell string being connected to a first bit-line (KIM, e.g., Fig 4, shows SSL1 and SSL2 connected to a first bit-line (e.g., B/L0).), and the first memory cell and the second memory cell being connected to the first word-line (KIM, e.g., Fig 4, shows C0 and C16 connected to a first wordline (e.g., WL0).); and 
reading, by the memory device, a fifth 1-bit data corresponding to the fifth address and a sixth 1-bit data corresponding to the sixth address, the fifth 1-bit data and the sixth 1-bit data being stored in the third memory cell among the plurality of serially-connected nonvolatile memory cells of the first cell string (K:Fig 5; ¶0064-0067, describes reading MLC data (i.e., at least fifth and sixth 1-bit data) from a location corresponding to a fifth and sixth address (i.e., upper/lower bits); Fig 4, shows a third memory cell (e.g., C1) connected to the first cell string (e.g., activated by SSL1).), the third memory cell being connected to the second word-line (KIM, e.g., Fig 4, shows C1 connected to a second wordline (e.g., WL1).), 
wherein values of the addresses increase from the first address through the sixth address (KIM, e.g., Figs 9A-9C, shows sequential addressing methods which are considered to be analogous to a gradual increase.), and
the plurality of serially-connected nonvolatile memory cells of each of the plurality of cell strings are stacked on or above a substrate in a first direction that is perpendicular to the substrate (KIM, e.g., Abstract;Fig 2;¶0040-0044, describes that stacking occurs in a direction perpendicular to a base (i.e., substrate).).

Consider Claim 2,
KIM further teaches wherein a distance between the third memory cell and the substrate is greater than a distance between the first memory cell and the substrate (KIM, e.g., Fig 4, shows C0 and C1 are not in identical locations.  As such, there exists a path to the substrate through, for example, GSL1 for which a travel distance from C1 (the third memory cell) to the substrate is greater.).

Consider Claim 3,
KIM further teaches wherein the second cell string includes a fourth memory cell connected to the second word-line, 
the plurality of cell strings include a third cell string and a fourth cell string (KIM, e.g., Fig 4, shows two cell strings (i.e., at least a third and fourth cell string) of 111_2.), 
the third cell string and the fourth cell string are connected to a second bit-line (KIM, e.g., Fig 4, shows third and fourth cell strings connected to a second bit-line (e.g., B/L1).), 
a fifth memory cell among the plurality of serially-connected nonvolatile memory cells of the third string and a sixth memory cell among the plurality of serially-connected nonvolatile memory cells of the fourth string are connected to the first word-line (KIM, e.g., Fig 4, shows C0 and C16 of 111_2 are connected to the first word-line.), 
a seventh memory cell among the plurality of serially-connected nonvolatile memory cells of the third string and an eighth memory cell among the plurality of serially-connected nonvolatile memory cells of the fourth string are connected to the second word-line (KIM, e.g., Fig 4, shows C1 and C17 of 111_2 connected to the second word-line.), 
a first string selection transistor (SST) in the first cell string and a third SST in the third cell string are connected to a first string selection line (SSL) (KIM, e.g., Fig 4, shows transistors T11 are used to connect the first and third cell strings to a first string selection line (SSL1) ), and 
a second SST in the second cell string and a fourth SST in the fourth cell string are connected to a second SSL (KIM, e.g., Fig 4, shows transistors T12 are used to connect the first and third cell strings to a first string selection line (SSL2) ).

Consider Claim 4,
KIM further teaches wherein the first cell string includes a first ground selection transistor (GST) directly connected to a source line, the second cell string includes a second GST directly connected to the source line, and the first GST is connected to a first ground selection line (GSL) and the second GST is connected to a second GSL (KIM, e.g., Fig 4, T22 (GST1) and T21 (GST2) are directly connected to a common source line (CSL) and respective ground selection lines (e.g., GSL2 and GSL1).).

Consider Claim 5,
KIM further teaches wherein the first cell string includes a string selection transistor directly connected to the first bit-line, and the string selection transistor is the same type with the first memory cell (KIM, e.g., T11 (SST1) is connected directly to the first bit-line; ¶0004, memory cells also use transistors (i.e., same type).).

Consider Claim 6,
KIM further teaches wherein the first cell string includes a ground selection transistor directly connected to a source line, and the ground selection transistor is the same type with the first memory cell (KIM, e.g., T21 (GST1) is connected directly to the common source line; ¶0004, memory cells also use transistors (i.e., same type).).

Consider Claim 8,
KIM further teaches wherein the first bit-line is connected to a first page buffer and a second bit-line is connected to a second page buffer (KIM, e.g., Fig 3, shows that page buffer is connected to bit lines through plural routing structures.).

Consider Claim 9,
KIM teaches a method of programming a three dimensional nonvolatile memory device including a plurality of nonvolatile memory cells arranged in a plurality of cell strings (KIM, e.g., Fig 2, shows claimed structure.), each of the plurality of nonvolatile memory cells being a multi-bit memory cell that is configured to store N-bit data, wherein "N" is a natural number greater than or equal to 2 (KIM, e.g., ¶0006, describes the benefits of MLC; ¶0067, and how the disclosed system works with MLC.), the method comprising: 
selecting a first bit line (KIM, e.g., Fig 6;¶0060-0063, discloses selecting a first bitline.); 
selecting a first string coupled to the first bit line (KIM, e.g., Fig 6;¶0060-0063, selects string associated with cell to program..); 
performing a precharge operation on at least one string excluding the first string among a plurality of strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, describes pre-charging two strings (at least one string excluding the first string).); and 
programming, sequentially or simultaneously, first and second bits of first 2-bit data into a first memory cell, the first memory cell being included in the first cell string and in a first word line (KIM, e.g., Fig 9A:C0, first data is programmed into C0 which is part of the first cell string (1st SSL) and a first word line (WL0);¶0006, programming MLC cells uses plural voltages to store plural bits (2 or more) in one cell;¶0067, MLC data has been stored in cell.); and
programming, sequentially or simultaneously, first and second bits of second 2-bit data into a second memory cell, the second memory cell being included in the first cell string and in a second word line (KIM, e.g., Fig 9A:C1, second data is programmed into C1 which is part of the second cell string (2nd SSL) and a first word line (WL0);¶0006, programming MLC cells uses plural voltages to store plural bits (2 or more) in one cell;¶0067, MLC data has been stored in cell.).

Consider Claim 10,
KIM further teaches: 
selecting a second cell string coupled to the first bit line (KIM, e.g., Fig 6;¶0060-0063, selects string associated with cell to program..); 
performing a precharge operation on at least one string excluding the second cell string among the plurality of cell strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, describes pre-charging two strings (at least one string excluding the selected string).); and 
programming, sequentially or simultaneously, first and second bits of third 2-bit data into a third memory cell, the third memory cell being included in the second cell string and in the first word line (KIM, e.g., Fig 9A:C0, third data is programmed into C2 which is part of the first cell string (1st SSL) and a second word line (WL1);¶0006, programming MLC cells uses plural voltages to store plural bits (2 or more) in one cell;¶0067, MLC data has been stored in cell.); and
programming, sequentially or simultaneously, first and second bits of fourth 2-bit data onto a fourth memory cell, the fourth memory cell being included in the second cell string and in the second word line (KIM, e.g., Fig 9A:C3, third data is programmed into C3 which is part of the second cell string (2nd SSL) and a second word line (WL1);¶0006, programming MLC cells uses plural voltages to store plural bits (2 or more) in one cell;¶0067, MLC data has been stored in cell.).

Consider Claim 11,
KIM further teaches wherein the precharge operation is performed in response to a preset precharge condition (KIM, e.g., Fig 6, precharge occurs in response to at least a subset of memory operations.).

Consider Claim 12,
KIM teaches a method of programming a three dimensional nonvolatile memory device including a plurality of nonvolatile memory cells arranged in a plurality of cell strings KIM, e.g., Fig 2, shows claimed structure.), each of the plurality of nonvolatile memory cells being a multi-bit memory cell that is configured to store N-bit data, wherein "N" is a natural number greater than or equal to 2 (KIM, e.g., ¶0006, describes the benefits of MLC; ¶0067, and how the disclosed system works with MLC.), the method comprising: 
selecting a first bit line (KIM, e.g., Fig 6;¶0060-0063, discloses selecting a first bitline.); 
programming, sequentially or simultaneously, memory cells connected to a first word line sequentially in order from a first string to a k-th string from among a plurality of strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, Fig 9B, shows programming sequentially based on word line order.); and 
programming, sequentially or simultaneously, memory cells connected to a second word line adjacent to the first word line sequentially in order from the first string connected to the k-th string from among the plurality of strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, Fig 9B, shows programming sequentially based on word line order.), 
wherein the programming memory cells connected to the first word line comprises: 
selecting the first string (KIM, e.g., Fig 6;¶0060-0063, selects string associated with cell to program..); 
performing a precharge operation on at least one string excluding the first string among the plurality of strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, describes pre-charging two strings (at least one string excluding the first string).); and 
programming, sequentially or simultaneously, a memory cell coupled to the first string and coupled to the first word line (KIM, e.g., Fig 5;¶0058-0063, discloses programming memory cells (incl. memory cells coupled to the first string and first word line).).

Consider Claim 13,
KIM further teaches wherein the precharge operation is performed in response to a preset precharge condition (KIM, e.g., Fig 6, precharge occurs in response to at least a subset of memory operations.).

Consider Claim 14,
KIM further teaches wherein the first word line is a bottom word line of a plurality of word lines coupled to the first string to the k-th string (KIM, e.g., Fig 9B, top and bottom are interchangeable as claimed.).

Consider Claim 15,
KIM further teaches wherein the first word line is a top word line of a plurality of word lines coupled to the first string to the k-th string (KIM, e.g., Fig 9B, top and bottom are interchangeable as claimed.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KIM.

Consider Claim 7,
KIM teaches the method of Claim 1, above, further including receiving, from the memory device, the first 2-bit data by the controller (KIM, e.g., ¶0067, voltage may vary if reading MLC data.  Reading MLC data requires the receipt and storage of MLC data.).
KIM fails to expressly describe detecting and correcting errors in the first 2-bit data by the controller.  The examiner takes official notice of the fact that detecting and correcting errors in a memory controller was, prior to the effective filing date of the claimed invention, notoriously well known in the memory arts.  Therefore, it would have been obvious, prior to the effective filing date of the claimed invention, to modify the system of KIM to detect and correct errors in read data (incl. first 2-bit data) because it improves data integrity.


Response to Arguments








Applicant's arguments filed 12AUG2022 have been fully considered but they are not persuasive.
During the interview on 09AUG2022, the examiner indicated that the amendments relating to the manner of pre-charging appears to overcome the applied art, but would require additional search and consideration.  KIM expressly details that during a precharge, a predetermined voltage is applied to both the selected and unselected word lines (KIM, e.g., ¶0060).  The limitation in dispute describes performing a precharge operation on at least one string excluding the selected string.  A first interpretation, relied upon during the interview, is that the selected string is not pre-charged and at least one unselected string is pre-charged.  However, upon further review it is noted that the limitation only requires that at least one unselected cell string is pre-charged, but is essentially silent regarding the pre-charging of the selected cell string.  For at least these reasons, the applicant’s arguments are not persuasive.
In the interest of compact prosecution, a search of the non-applied interpretation was conducted.  It is noted that Lee et al. describes pre-charging unselected cell strings to Vcc while applying 0V to the selected element (see, e.g., LEE ¶0068-0069) which is considered analogous to a system which performs a precharge operation on at least one string excluding the selected string.  LEE expressly describes that the noted strategy reduces the inadvertent programming of nearby memory cells and, as such, has the obvious and predictable benefit of improving data integrity.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137